ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long! 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); Inre Vogel, 422 F.2d 488,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with his application, or claims an invention made because of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3. Claims 21, 25-27,28,32,33-35 and 39-40 of this instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2,4-5,7- 8,10-11,13-14 and 16-17 of the US patent nos. 11,023,606.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as of the patent application claims [such as applying information rights management (“IRM”) policies to document. A user can request a document on the document repository by, for example, attempting to access the document from a user device. The user device can be managed by a management server that enrolls the user device and enforces compliance rules and other policies at the user device], but with obvious wording variations. Therefore, this is a non-statutory double patenting.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim(s) 21,24, 26, 28,31,33, 35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US Pub.No.2008/0256592) in view of Goodale (US Pat.No.9,519,399).

6. Regarding claims 21, 28 and 35 Schnell teaches a method, a system and a non-transitory, computer-readable medium for dynamically applying information rights management (IRM) policies to documents, comprising: receiving, at a proxy server, a request from a user to retrieve a document stored on a document repository (Figs.1-2, and Para:0044-0045 teaches the DRM system may utilize member-based domains to issue digital content and associated licenses bound to a domain. Each member device within a domain may thus share the content and associated licenses with other member devices of the domain. The content server 106 transfers content to a content-consuming device, such as personal computer 118. This content is often encrypted and therefore an associated license may be involved to manage consumption. License server 108 provides the associated license that is bound to a domain. Personal computer 118, which is a member of the domain, decrypts a portion of the license to enable decryption of the content. Personal computer 118 may then consume the content according to the policy of the license.
Para:0051 teaches the personal computer 118 also includes one or more content-consuming applications 214. These applications typically recognize that certain digital content requires a license and the applications therefore trigger a request for the license to a license server. For instance, imagine that one of applications 214 is a media player. If user 122 of personal computer 118 tries to play a song with the media player, the player may recognize that the player needs a license in order to play the song. The media player therefore triggers a request for the appropriate license to license server 108, assuming that license store 210 does not already contain the appropriate license);

analyzing content information from the document, wherein the content information includes text or images contained within the document (Para:0027 and Para:0053 teaches analyzing the content information (audio, video, game or image) in the document);

dynamically applying an IRM policy to the document based on the analysis; and determination includes locating a server that provides an enforcement rule by using information in a header of the document; and sending the document with applied IRM policy to the user (Para:0053 teaches the content header includes the location of the license-server. Para:0054 teaches the license-server location 228 identifies a location of an appropriate license server, such as license server 108, where personal computer 118 may request an appropriate license with a matching key identifier. For instance, if the content server 106 is associated with a certain service provider such as Rhapsody.RTM., then license-server location 228 may direct personal computer 118 to a Rhapsody.RTM. license server where personal computer may find a matching license. In some instances, license-server location 228 takes the form of a URL address. 
Para:0055 teaches the base counter 230, couples with an acquired content key 224 to allow personal computer 118 to decrypt digital content 222. The policy in the content header would specify rights or restrictions by which personal computer 118 may consume digital content 222. The policy within content header 220 would also notify  the license server 108 of the specified rights or restrictions. License server 108 would then retrieve and/or generate a license with corresponding policy.Para:0060-0061 teaches sending the digital content to the user based on policy).

 Schnell teaches all the above claimed limitations but does not expressly teach determining a relationship between the user and a creator of the document, including determining whether the user and the creator both belong to a first organizational group.

Goodale teaches determining a relationship between the user and a creator of the document, including determining whether the user and the creator both belong to a first organizational group; and dynamically applying an IRM policy to the document based on the determined relationship (Figs.4-7 and Col.6, lines. 36-67 teaches content item such are governed by or otherwise associated with the collaboration space rules. A content item under governance of a collaboration space is not visible to a user that is not a member of the collaboration space even if the user would otherwise have had the right and ability to access the content item within a body of managed content in which it is included, e.g., by virtue of the user's rights and privileges as defined by his/her role [e.g., position] and/or relationship to the content item [e.g., creator, reviewer, approver, etc.]. Access and other rights to access content items governed by the collaboration space are given to members of the collaboration space according to each respective member's assigned role. Access rights are checked by applications and system tools when accessing a content item and if the access rights are not granted --for example the user is a non-member of the collaboration space or the user is a member of the collaboration space that the content item is controlled/governed by but not one with the right to access that particular content item in a manner requested or attempted [e.g., view, read, modify, delete, etc.], then access is not provided).

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Schnell to include  determining a relationship between the user and a creator of the document, including determining whether the user and the creator both belong to a first organizational group as taught by Goodale, such a setup would yield a perceptible result of determining whether the user is a valid user [i.e., user is a member of the collaboration space] to access the content and preventing unauthorized access to the content.

7. Regarding claims 24, 31 and 38 Goodale teaches the method, the system and the non-transitory, computer-readable medium, wherein dynamically applying the IRM policy includes selecting the IRM policy based on the first organizational group, wherein different organizational groups specify different combinations of IRM policies (Col.6, lines. 56-67 teaches access and other rights to access content items governed by the collaboration space are given to members of the collaboration space according to each respective member's assigned role. Access rights are checked by applications and system tools when accessing a content item and if the access rights are not granted-for example the user is a non-member of the collaboration space or the user is a member of the collaboration space that the content item is controlled/governed by but not one with the right to access that particular content item in a manner requested or attempted [e.g., view, read, modify, delete, etc.], then access is not provided. Providing access to user is based on IRM policies).

8. Regarding claims 26, 33 and 40 Goodale teaches the method, the system and the non-transitory computer-readable medium, wherein the IRM policy is selected based on contextual information of the document, including at least one of a storage location of the document and an existing IRM protection associated with the document (Col.4, lines.62-67; Col.5, lines.1-20 the IRM policy is selected based on contextual information of the document including a storage location of the document).

9. Claim(s) 22, 29 and 36 and  are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US Pub.No.2008/0256592) in view of Goodale (US Pat.No.9,519,399) as applied to claims 21, 28 and 35 above and further in view of Kidron (US Pub.No.2012/0216296).

10. Regarding claims 22, 29 and 36 Schnell in view of  Goodale teaches all the above claimed limitations but does not expressly teach the method, the system and the non-transitory computer-readable medium wherein determining the relationship includes determining how frequently the creator and user share other documents.

Kidron teaches the method, the system and the non-transitory computer-readable medium, wherein determining the relationship includes determining how frequently the creator and user share other documents (Figs.6a-b and Para:0091 and Para:0094-0095 teaches how frequently the creator and user shares the document).

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Schnell in view of  Goodale to include  determining how frequently the creator and user share other documents taught by Kidron such a setup would yield a perceptible result sharing the content to permitted users thereby preventing unauthorized access.

11. Claim(s) 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US Pub.No.2008/0256592) in view of Goodale (US Pat.No.9,519,399) as applied to claims 21, 28 and 35  above and further in view of Anantharaman (US Pub.No.2017/0286642).

12. Regarding claims 23,30 and 37  Schnell in view of  Goodale teaches all the above claimed limitations but does not expressly teach the method, the system and the non-transitory computer-readable medium wherein the first organizational group corresponds to at least one of a geographic work location and a team within an organization

Anantharaman teaches the method, the system and the non-transitory computer-readable medium, wherein the first organizational group corresponds to at least one of a geographic work location and a team within an organization (Para:0033-00034 teaches geographic work location corresponds to the organizational group). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Schnell in view of  Goodale to include the first organizational group corresponds to a geographic work location taught by Kidron such a setup would yield a perceptible result of easily tracking the user location.

11. Claim(s) 25,27, 32, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US Pub.No.2008/0256592) in view of Goodale (US Pat.No.9,519,399) and in view of  Goodale (US Pat.No.9,519,399) as applied to claims 21, 28 and 35  above and further 
in view of Hinton (US Pub.No.2010/0100925).

12. Regarding claims 25,32 and 39 Schnell in view of  Goodale teaches all the above claimed limitations but does not expressly teach the method, the system and the non-transitory computer-readable medium wherein the IRM policy is selected based on at least one of: a status of the user making the request, a compliance status of a device making the request on behalf of the user, and a geographic location of the user making the request.

Hinton teaches the method, wherein the IRM policy is selected based on a status of the user making the request. (Para:00149-0150 teaches checking the status of the user making the request).

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Schnell in view of  Goodale to include contextual information is associated with the status of the user making the request as taught by Hinton, such a setup will give a predictable result of checking whether the user is a valid user to access the electronic document and preventing unauthorized access to the document.

13. Regarding claims 27 and 34 Schnell in view of  Goodale teaches all the above claimed limitations but does not expressly teach the method and the system wherein the IRM policy is applied to the document based on a management policy set by an administrator. 

Hinton teaches wherein the IRM policy is applied to the document based on a management policy set by an administrator  (Para: 0148 teaches user attempting to access an electronic document is protected by a DRM policy which is set up by the system administrator).

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Schnell in view of  Goodale to include the document based on a management policy set by an administrator as taught by Hinton, such a setup will give a predictable result of setting the policy based on the user access level which is set by the system administrator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431